726 S.E.2d 407 (2011)
Vijay K. VIG
v.
Clarence F. SEELIGER, Judge.
No. S11O0950.
Supreme Court of Georgia.
April 18, 2011.
Paula J. Frederick, General Counsel, A.M. Christina Petrig, State Bar of Georgia, Atlanta, for appellant.
Rodney Frederick Tew, Powder Springs, for appellee.
Scott Lester Bonder, Fried & Bonder, LLC, Anthony B. Askew, Atlanta, for other party.
This petition for writ of mandamus, filed as an original action in this Court, must be, and is hereby, dismissed. Hackney v. Prior, 260 Ga. 268, 394 S.E.2d 353 (1990); Brovm v. Johnson, 251 Ga. 436, 306 S.E.2d 655 (1983).